          Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 1 of 28
                                     Sonal Singh M.D., M.P.H, FACP
                                    Sonal Singh, MD, MPH, FACP
                                           55 Lake Ave North
                                    Worcester, MA 01655-0002 USA
                                           Tel: 774 442 6611.
                                    Sonal.Singh@umassmemorial.org

Education
MPH, Bloomberg School of Public Health, Johns Hopkins University
Baltimore, MD                                                                   6/2005 to 5/2008

Internal Medicine Residency, Unity Health System, affiliate University of Rochester
Sch of Medicine and Dentistry, Rochester, NY                                     7/2002 to 6/2005

MD, Patna Medical College, Patna, India                                         12/91 to 05/1999

Academic Appointments
Associate Professor, Department of Family Medicine & Comm Health                10/2016 to date
Department of Medicine, University of Massachusetts Medical School

Assistant Professor, Dept of Medicine, Johns Hopkins Univ SOM                   7/2009 to 9/2016

Assistant Professor, Center for Public Health and Human Rights
Bloomberg School of Public Health, JHU (joint)                                  7/2009 to 9/2016

Assistant Professor, Department of Medicine, Wake Forest University             7/2007 to 6/2009

Instructor, Department of Medicine, Wake Forest University                      7/2005 to 06/2007

Employment History
Associate Professor, Department of Fam Medicine & Comm Hlth                     10/2016-present
Meyers Primary Care Institute & Department of Medicine (Joint)
University of Massachusetts Medical School
Role: Clinician- Investigator

Associate Professor, Department of Quantitative Health Sciences                 10/2018-present
University of Massachusetts Medical School (Joint)
Role: Clinician- Investigator

Assistant Professor, Dept of Medicine, Johns Hopkins University.                7/2009 to 9/2016
Role: Clinician- Investigator

Assistant Professor, Department of Medicine, Wake Forest University             7/2007 to 6/2009
Role: Clinician- Educator

Instructor, Department of Medicine, Wake Forest University                      7/2005 to 6/2007
1




                                            PX053-0001
               Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 2 of 28
                                       Sonal Singh M.D., M.P.H, FACP
Role: Clinician- Educator

Residency (Medicine) Unity Healthy System, affiliate of the University of Rochester, Rochester, NY
                                                                                7/2002 to 6/2005
Role: PGY 1, PGYII and PGY III Internal Medicine Resident

Research Associate, Clinical Pharmacology, Ohio State University                3/2001 to 6/2002
Role: Research assistant in clinical trials

Voluntary Research Associate, Clinical Pharmacology, Ohio State University      8/2000 to 2/2001
Role: Research assistant in clinical trials

USMLE STEP 1, II, III and Clinical Skills Exam Preparation                      2/2000 to 7/2000
Role; Medical student

Resident, Medicine, Patna Medical College, Patna, Bihar, India                  2/1998 to 1/2000
Role: Junior Resident in Medicine

Compulsory rotatory internship, Patna Medical College, Patna, India             12/97 to 12/98
Role: Fulfilling requirements for completion of medical degree in India

Certification and Licensure
Diplomate, American Board of Internal Medicine                                  8/2005-12/25

Massachusetts Board of Physicians                                               8/2016-8/2021

Physicians and Surgeons of Maryland (Inactive)                                  2009-2017

North Carolina Medical Board (Inactive)                                         2005 to 2009

Professional Memberships and Activities
Massachusetts Medical Society                                                   2017-current

American College of Physicians                                                  2003-2019

International Society of Pharmacoepidemiology                                   2011-current

Society of General Internal Medicine                                            2003 to 2016

International Society of Pharmacoeconomic Outcomes Research                     2016 to 2017

Academy Health                                                                  2013

Global Health Council                                                           2006 to 2010


2




                                                 PX053-0002
            Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 3 of 28
                                     Sonal Singh M.D., M.P.H, FACP
Honors and Awards
Fellow of the American College of Physicians                                          2019

Finalist W. Leigh Thompson Excellence in Research: Faculty Award, JHU                 2016

Visiting Professor, Department of Medicine, Univ of Alabama                           2013

3rd Best Abstract (trainee) 29th ICPE Montreal, Canada                                2013

Bruce Squires Award for the Best Research Paper, CMAJ                                 2011

Scholars Abstract Award, Society for Clinical and Translational Sciences.             2010

Society of General Internal Medicine Clinical Investigator Award (Mid-Atlantic)       2010

Elected, Delta Omega Honorary Public Health Society, Johns Hopkins University         2008

Master Teacher Award, WFUSOM                                                          2008

Tinsley R Harrison Faculty Outpatient Teaching Award, WFUSOM                          2007

Tinsley R Harrison Faculty Outpatient Teaching Award, WFUSOM                          2006

Senior–Resident Scholarship award, Unity Health System, NY                            2005

ACP Health and Public Policy Scholarship, NY                                          2005

Committee Assignments and Administrative Services

Population Health & Pharmacy Collaborative Committee, UMASS                           2019-current

American College of Physicians, Massachusetts Chapter, Health Policy Committee        2018-current

Chairs Advisory Council, Department of Fam Medicine & Comm Hlth                       10/2016-present

American College of Chest Physicians, Cough Guideline Expert Panel                    2017- present

Associate faculty, Welch Ctr for Prevention, Epi & Clin Research, JHU                 2015 to 2016

Associate-Director, Center for Drug Safety and Effectiveness, JHU                     2013 to 2016

Affiliate faculty, Center for Hlth Services and Outcomes Research, Johns Hopkins Bloomberg School of
Public Health                                                                         2012 to 2016



3




                                               PX053-0003
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 4 of 28
                                     Sonal Singh M.D., M.P.H, FACP
World Health Organization, International Agency of Research on Cancer (IARC) Monograph- 108 Working
group, Lyon, France.                                                               2013

Preferred Items for Reporting of Systematic Reviews and Meta-analysis of harms Working Group Alberta
Canada.                                                                               2012

Member, Health & Human Rights Working Group, JHU Center for Aids Research                2012

Core faculty, Center for Public Health and Human Rights, Johns Hopkins Bloomberg School of Public
Health                                                                              2009 to 2016

Core faculty, Evidence-Based Practice Center, JHU                                       2009 to 2016

Medical Director, Outpatient Clinic, WFUSOM                                            7/2005-6/2009

Teaching Activities
Classroom
Comparative effectiveness research (2 cr), Johns Hopkins Medicine                       2015 to 2016
Role: Developed course in CER for MD and MD/PhD trainees in the CTSA

Health and Human Rights, Johns Hopkins Bloomberg School of Public Health                2011 to 2015
Role: Annual lecture in the course for MPH students

Health Economic, Johns Hopkins Bloomberg School of Public Health                        2013
Role: Annual lecture in the course for master’s students

Pharmacoepidemiology, Johns Hopkins Bloomberg School of Public Health                   2011-2015
Role: Annual lecture in the course for master’s and Doctoral students

Evidence-based Medicine, Johns Hopkins University School of Medicine                    2012
Role: Course facilitator

Intro to Clinical Investigation, Johns Hopkins University School of Medicine            2012
Role: Annual lecture in the course

Clinical Epidemiology, Johns Hopkins Bloomberg School of Public Health,                 2010-2014
Role: Annual lecture in the course

Patient Physician and Society, Johns Hopkins University School of Medicine              2009
Role: Course facilitator

Clinical Teaching
Outpatient medicine                                                                       2016-current
Role: Precepting residents and medical students in clinic at University of Massachusetts Medical School


4




                                                PX053-0004
           Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 5 of 28
                                      Sonal Singh M.D., M.P.H, FACP
Evidence Based Medicine                                                                2012-2014
Role: Developed a novel course to teach Evidence based Medicine to Osler medical residents at Johns
Hopkins University School of Medicine

Outpatient medicine                                                                    2005 to 2009
Role: Precepting residents in clinic at Wake Forest University

Inpatient Medicine                                                                     2005 to 2009
Role: Precepting internal medicine residents at Wake Forest University




5




                                              PX053-0005
            Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 6 of 28
                                       Sonal Singh M.D., M.P.H, FACP



Trainee /Junior         Mentoring       Title of Research              Current Position          Training
Faculty Name            Role            Project/Paper                  and Institution           Period
Univ of
Massachusetts
Medical School
Faculty
Idanis Berriosmorales   Mentor          SR of SDM in MS               Assistant Professor of     2019-
                                                                      Neurology
Paul Daniel, MD         Mentor          Insulin use in CKD patients Assistant Professor          2018
Mayuko Itofukunaga,     Mentor          Systematic review of          Assistant Professor-       2017-18
MD                                      decision aids for lung cancer Pulmonary Medicine and
                                        screening                     Critical Care/JF Scholar
Trainees
Nathaniel, Erskine      Scholarly       SR of herpes zoster and        MD/PhD Student Umass      2017-2018
MD, PhD (student)       activity        cardiovascular disease         Med School
Richeek Pradhan MS      Scholarly       Comparison of data on          PhD Student               2017-18
                        activity        Adverse events                 McGill University
Johns Hopkins
University SOM and
SPH
Faculty
Hsien-Yen Chang         Mentor          Pharmacoepidemiologic          Assistant Scientist at    2011-15
PhD                                     studies                        JHU
Trainees
Omar Mansour            Scholarly       SGLT2inhibitors and            Masters student, JHSPH    2018
                        activity        cardiovascular outcomes
Geetha Iyer, MD         Mentor          Multiple                       Doctoral student, HSPH    2015-16
                                        Pharmacoepidemiologic
                                        studies
Sathiya Priya           Mentor          Generic drugs and patient-     Pharmaceutical industry   2015-16
Marimathu, MPH                          oriented outcomes
Yohalakshmi             RA Scholarly    Review of varenicline          Resident physician,       2013
Chelladurai, MD,        activity                                       Mercer, Atlanta
MPH
Hasan Shihab, MD,       RA Scholarly    Review of GLP-based          Resident, Franklin          2013-14
MPH                     activity        therapies                    Square, Baltimore
Joshua Sclar, MD,       Scholarly       Systematic review of attacks General Preventive          2013
MPH                     activity        on health workers            Medicine Resident
Crystal Ng, MPH         Scholarly       Human Rights measures        MPH Student, JHSPH          2013
                        activity
Ekta Agarwal, MPH       Capstone        Safety of novel                MPH student JHSPH         2013
                                        anticoagulants

 6




                                               PX053-0006
           Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 7 of 28
                                 Sonal Singh M.D., M.P.H, FACP
Meijia Zhou, MHS     Scholarly    Adherence to novel             Doctoral student, Univ     2013
                     activity     anticoagulants                 of Pennsylvania
Kaitlin Hayman, MD   Capstone     SR of the impact of            MPH student, JHSPH         2013
                                  disasters
                                  On CVD outcomes
Wenze Tang, MPH      Scholarly    SCCS analysis of GIB           Doctoral student, HSPH     2013
                     activity     bleeding with dabigatran
Shabana Walia MD     Scholarly    SR of CVD among refugees       ER physician, UT           2016-2018
                     activity     and displaced                  Houston
Wake Forest
University SOM
Aman Amin, MD        Scholarly    Inhaled corticosteroids        Practicing internist, NC   2007-09
                     activity     and pneumonia
Apurva Trivedi, MD   Scholarly    SSRIs and bleeding             Gastroenterologist         2007-09
                     activity
Outside primary
institution
Tonya Breaux-       Scholarly     Systematic review              Post-doctoral trainee,     2015
Shropshire PhD, MPH activity                                     UAB
Abhay Kumar, MD      Resident     Wernicke encephalopathy        Assistant Professor        2007
                     Scholarly    after gastric bypass:          St Louis University
                     activity     systematic review




7




                                        PX053-0007
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 8 of 28
                                     Sonal Singh M.D., M.P.H, FACP
Current Grants and Contracts
Grants
(Ming Tai-Seale)                                                                 2/2016-12/2021
PCORI HIS-1608-35689-IC
Improving Patient-Centered Communication in Primary Care: A Cluster Randomized Controlled Trial of the
Comparative Effectiveness of Three Interventions
The aim is to compare three interventions to improve patient communication in primary care Role: co-
investigator

(PI Jerry Gurwitz)                                                               08/2018- 09/2019
NIH/NIA-1 R56 AG061813-01
Project Title: Controlling and Stopping Cascades leading to Adverse Drug Effects Study in Alzheimer's
Disease (CASCADES-AD)
Role: co-investigator
The aim is to develop interventions to prevent prescribing cascades among those with Alzheimer’s related
Dementia (ADRD)

Past Grants
Death Data Exploration                                                          08/01/17- 03/02/18
FDA Foundational Elements 3 HHSF223200910006I
Task Order Number: HHSF22301012T
Efforts to Develop the Sentinel Initiative HHSF223200910006I.
Role (Project Lead)

Effect of Therapeutic Class on Generic Drug Substitutions.                      2014-2016
U01FD005267-01 (PI, Jodi Segal)
FDA                                                                                      349,480
Role: Co-Investigator                                                                   0.6 CM

Comparative effectiveness Research & The Cochrane Eyes and Vision Group         2013-2016
U01 EY020522 (PI, Kay Dickersin)
NIH/NEI                                                                                 825,397
Role: Co-Investigator                                                                    2.4 CM

Systematic review of gabapentin for neuropathic pain using multiple data sources 2015-2016
(PI, Caleb Alexander)
FDA Center of Excellence in Regulatory Science
Role: Co-Investigator (20% effort)

Integrating multiple data sources for meta-analysis to improve patient-centered outcomes
research                                                                                 2014-2016
(PI- Dickersin)
PCORI (ME-1303-5785)                                                                     $698,174
Role: Advisor (2% effort)


8




                                                PX053-0008
              Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 9 of 28
                                      Sonal Singh M.D., M.P.H, FACP
Development of a scale for human rights violations.                                        2013-2014
(PI, Chaisson & Beyrer)
NIH Johns Hopkins Center for AIDS Research                                                         $ 18,873
Role: Pilot Awardee

Comparative effectiveness review of therapeutic options for obesity in the Medicare population. Johns
Hopkins Evidence Based Practice Center.
        2013-2014
PI (Eric Bass)
AHRQ                                                                                    $125,000
Role: Project Principal Investigator (20% effort)

Center for Excellence in Comparative Effectiveness Education                                      2012-2013
PHRMA Foundation (PI Jodi Segal)                                            Total Direct Cost: $250,000
Role: Co-investigator (5% effort)

A multi criteria decision analysis to assist with regulatory decisions around benefit and risk
Partnership in Applied Comparative Effectiveness Science:                                    2010 to 2013
PI (PI, Jodi Segal).
FDA                                                                                          $3,509,657
Role: Project Principal Investigator (25% effort)

Combination therapy vs. intensification of statin monotherapy: An update.                          2012-2013
PI (E. Bass- P.I of EPC.)
AHRQ
Role: Advisor (5% effort)

Troponin cardiac marker during renal impairment.                                           2012-2013
(E. Bass- P.I of EPC.)
Agency for Health Care Quality and Research
Role: Advisor (5% effort)

To develop an instrument for attacks on health workers.                                            2012-2013
PI (Len Rubenstein)
US Institute of Peace
Role: Co-investigator (10% effort)

To develop an instrument for attacks on health workers.                                            2012-2013
PI (Len Rubenstein)
McArthur Foundation                                                                        $434,782
Role: Co-investigator (15% effort)

To conduct a benefit and harm assessment of roflumilast in COPD.                                   2012-2013
Johns Hopkins ICTR
Role: Co-investigator (5% effort)
9




                                                  PX053-0009
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 10 of 28
                                      Sonal Singh M.D., M.P.H, FACP


To develop a China-JHU consultation for civil society public health professionals.     2012
Open Society Foundation                                                               $49,534
Role: PI (20% effort). Proposal for a public health training program.

PACER.                                                                                2012
PI (Rothman)
Google-Flu
Role: Coinvestigator (5%) Systematic reviewer and meta-analysis expert.

Methods for Balancing Benefits and Harms in Systematic Reviews
Johns Hopkins Evidence Based Practice Center. (PI, Bass)                              2011-2012
AHRQ                                                                                  $188,871
Role: Project Task Leader and co-Investigator (10% effort)

Comparative effectiveness review of Meditation Programs for Stress and Wellbeing
Johns Hopkins Evidence Based Practice Center. (PI, Bass)                              2011-2012
AHRQ                                                                                  $375,666
Role: Project Task Leader and co-Investigator (15% effort)

Comparative effectiveness review of prevention of VTE in special populations
Johns Hopkins Evidence Based Practice Center. (PI, Bass)                              2011-2012
AHRQ                                                                                   $375,666
Role: Project Principal Investigator (20% effort)

To prevent and respond to gender-based violence (GBV) in refugee and conflict-affected populations.
                                                                        2010-2011
(PI, Vu & Rubenstein)                                                                          $293,946
Role: Co-investigator (10% effort)

Comparative effectiveness review of oral hypoglycemic medications
Johns Hopkins Evidence Based Practice Center. (PI, Bass)                              2009-2010
AHRQ                                                                                  $125,000
Role: Co- Investigator (0% effort)

Johns Hopkins Clinical Research Junior Faculty Award.                                         2009-2012
NIH-KL2
ICTR
Role: Recipient (75% salary support)

Measuring exposure to human rights violations among men who have sex with men.
(PI, Mullany).                                                                                2009-2010
Center for Global Health Johns Hopkins                                                 $50,000
Role: Co-investigator (0% effort).


10




                                                 PX053-0010
          Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 11 of 28
                                      Sonal Singh M.D., M.P.H, FACP
Research ethics for conducting research in vulnerable populations and unstable settings.
(PI, Mills)                                                                              2007-2009
CIHR                                                                                     $99, 887
Role: Co-investigator (10% effort).


Editorial work
Editor-in-chief and founder
BMC Conflict and Health                                                 2007-12

Editorial Board Membership
Evidence Based Medicine (BMJ Group of Journals)                         2017-current
Drug Safety                                                             2008-16
American College of Physicians-PIER

Grant review                                                            2012-current
Medical research foundation of New Zealand
Johns Hopkins Center for Public Health and Human Rights
Junior Faculty Research Grants
Medical Research Council of South Africa
Catalina Health Technology Assessment, Spain
Diabetes, UK
Johns Hopkins Medicine Research Council Synergy Awards
Johns Hopkins Institute for Clinical and Translational Research


Peer Review

     1. Acta Diabetologica
     2. American Heart Journal
     3. American Journal of Addictions
     4. American Journal of Cardiovascular Drugs
     5. American Journal of Managed Care
     6. American Journal of Psychiatry
     7. Annals of Internal Medicine
     8. Annals of Medicine
     9. Australian Medical Journal
     10. BMJ
     11. BMC Clinical Pharmacology
     12. British Journal of Clinical Pharmacology
     13. Bulletin of the World Health Organization
     14. Chest


11




                                            PX053-0011
      Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 12 of 28
                                        Sonal Singh M.D., M.P.H, FACP
     15. Circulation
     16. Canadian Medical Association Journal
     17. Clinical Pharmacology and Therapeutics
     18. Clinical Trials
     19. Cardiovascular Drugs & Therapy
     20. Cochrane Collaboration
     21. Disasters
     22. Diabetolgia
     23. Drug and Alcohol Dependence

     24. Diabetes Obesity and Metabolism

     25. Drug Safety

     26. Epidemiology
     27. European Journal of Neurology
     28. European Journal of Pharmacology
     29. European Respiratory Journal
     30. Expert Opinion in Drug Safety
     31. Global Public Health
     32. Health Policy
     33. International Journal of Clinical practice
     34. International Journal of Epi
     35. International Journal of Obesity
     36. Journal of the American College of Cardiology
     37. Journal of the American Medical Association (5 in last 12 mo)
     38. Journal of the American Medical Association-Internal Medicine
     39. Journal of Cardiac Failure
     40. Journal of Medical Case Reports
     41. Journal of the Pancreas
     42. Journal of General Internal Medicine
     43. Medscape General Medicine
     44. Medical Journal of Australia
     45. Nephrology Dialysis Transplantation
     46. North Carolina Medical Journal
     47. Nutrition, Metabolism & Cardiovascular Diseases
     48. Pediatric Infectious Disease Journal
     49. Pharmacoepidemiology & Drug Safety-Best Reviewer Award 2013

12




                                            PX053-0012
              Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 13 of 28
                                      Sonal Singh M.D., M.P.H, FACP
     50. Public Library of Science Medicine
     51. Primary Care Respiratory Journal
     52. Pediatrics
     53. Research Synthesis Methods
     54. Respiratory Medicine
     55. Respirology
     56. Southern Medical Journal
     57. The Lancet
     58. Thorax
     59. Tropical Medicine & International Health
Abstracts and Presentations
Oral Presentations
National/International
1. Risk of myocarditis associated with checkpoint inhibitors. 35th International Society of
   Pharmacoepidemiology, Annual Meeting, Philadelphia. Aug 26, 2019.
2. GLP-1-based therapies and risk of pancreatitis: A matched case-control study. 29th International Society
   of Pharmacoepidemiology, Annual Meeting, Montreal Convention Center, August 26. Montreal,
   Quebec, Canada.2013
3. GLP-1 based therapies and risk of pancreatitis. 36th SGIM Annual Meeting, Denver, Colorado. 2013
4. Risk of fractures with inhaled corticosteroids in COPD: Systematic review and meta-analysis of
   randomized controlled trials and observational studies, Society of General Internal Medicine,
   Minneapolis, Minnesota. 2011
5. Odds of fractures with inhaled corticosteroids in COPD: Systematic review and meta-analysis of clinical
   trials and observational studies, 27th International Society of Pharmacy-Epidemiology, Annual Meeting,
   Hyatt Regency August 24th. Chicago, Illinois. 2011


Posters
National/International Meetings
1. Diagnostic algorithms for cardiovascular death in administrative claims databases. A systematic review
   2018. International Society of Pharmacoepidemiology, Prague, August 24, 2018.
2. Risk of gastrointestinal bleeding among dabigatran users-a self-controlled case series analysis. Health
   Care Systems Research Network, San Deigo, March 22, 2017.
3. GLP-1 based therapies and risk of pancreatitis. Pancreatitis, Diabetes, and Pancreatic Cancer Workshop.
   NIH, Bethesda, Maryland. 2013
4. Thiazolidinediones and risk of bladder cancer: A systematic review and meta-analysis. 36th SGIM
   Annual Meeting, Denver, Colorado.2013
5. Who is the patient's doctor? Primary care responsibility and co-management relationships among
   generalist and non-generalist physicians in the National Ambulatory Care Survey, 2002 SGIM 29th
   Annual Meeting, Los Angeles, California.2006
6. The educational value of case reports from the SGIM national meeting in the internal medicine
   clerkship. SGIM 29th Annual Meeting, Los Angeles, California.2006

13




                                                PX053-0013
            Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 14 of 28
                                    Sonal Singh M.D., M.P.H, FACP
7. Using IPod technology to create a self-guided clinic tour for resident orientation SGIM 29th Annual
   Meeting, Los Angeles, California.2006
8. Narcotic management in chronic non-malignant pain. A survey of resident’s knowledge and attitudes.
   SGIM 29th Annual Meeting, Los Angeles, California.2006
9. Formulary conversion programs pose a significant risk to patients, SGIM 27th Annual Meeting,
   Chicago, Illinois.2004


Local regional meetings
Inhaled corticosteroids and the risk of fractures in COPD: A systematic review and meta-analysis. DOM
Annual retreat, Johns Hopkins University 2011

Invited presentations
National/International
1. Oral direct acting antivirals and the incidence or recurrence of hepatocellular carcinoma. NIH
   Collaboratory Grand Rounds [ Web] March 2, 2018
2. Resurgence of hepatocellular carcinoma in the era of oral direct acting antivirals. Cause or
   Consequence? Fundamentals of Biomedicine Seminar Series. Texas Tech University Health Sciences
   Center. El Paso, Texas Dec 13, 2017
3. Aligning evidence with preferences: Methodological Challenges and Opportunities.
   • Dartmouth-Hitchcock Medical Center, Dartmouth, New Hampshire, June 15, 2016
   • Department of Health Services and Research, Michael De-Bakey VA and Baylor University,
       Houston, Texas, May 16, 2016.
   • Meyers Primary Care Institute and Department of Family and Community Medicine, University of
       Massachusetts, Massachusetts, March 31 and June 9 2016.
   • VA Center for Chronic Disease and Outcomes Research, Minnesota VA, March 2016.
   • Department of Medicine. University of Central Florida, Orlando, Florida, November 2015.
   • Center for Health Policy and Research Grand Rounds. UC Davis, Sacramento California, Oct 9
       2015;
   • Center for Evidence and Outcomes, Agency for Health Care Research and Quality. Gaithersville
       Maryland, August 31, 2015.
4. Risks of Spiriva Respimat outweigh its benefit: A Debate. Inhalation Asia, University of Hong Kong,
   Department of Pharmacology and Pharmacy, Hong Kong. 2013
5. GLP-1-based therapies and risk of pancreatitis. Center for Clinical Epidemiology and Biostatistics
   Seminar Series, Philadelphia, Pennsylvania. 2013
6. Visiting Professor. Department of Medicine. University of Alabama. 2013
7. Value based health care: Can shared decision making methods get us there? Center for Value and
   Effectiveness, Medicine Institute, Cleveland Clinic, Noon Conference.2013
8. Role of Multi-criteria decision analysis in regulatory policy
       • Stanford Prevention Research Center, Stanford University, Palo Alto, Stanford, California. 2013
       • South Carolina College of Pharmacy, Columbia, South Carolina.2013
       • Department of Medicine. UC Davis, Sacramento, California.2013
       • Department of Clinical Sciences, UT Southwestern, Dallas, Texas.2013
       • Department of Medicine, Geisenger Medical Center, Danville, Pennsylvania. 2013

14




                                               PX053-0014
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 15 of 28
                                     Sonal Singh M.D., M.P.H, FACP
9. Weighing benefits and risks: Role of shared decision making in type 2 diabetes. CTSA Grand Rounds,
    Mayo Clinic, Rochester, Minnesota. 2013
10. Are long-acting muscarinic agents safe for patients with COPD: A Debate. Airway Vista, Asan Medical
    Center, Seoul, Korea
11. Academia and industry collaboration for cardiovascular risk mitigation. CBI and Applied Clinical Trials.
    6th Annual Summit, Closing Address. Ritz Carlton, Arlington, Virginia.2012
12. Varenicline: Where are we today? Tobacco Disease Research Program, UCSF. San Francisco California.
    Varenicline debate.2012
13. The Maoist Insurgency in Nepal: Health Systems Challenges and Opportunities Conference on Health in
    Fragile States: Challenges for the Next Decade. United States Institute of Peace. Washington DC.2011
14. Standards of Care and the Role of Community Advocacy in Clinical Trials. Clinical Research in
    Developing Countries, IIIrd Annual Marcus Evans Conference, Washington, DC.2008
15. Nepal-A Case study. Integrating public health methods into Conflict Analysis. Norman Patterson School
    of International Affairs, Carleton University, Ottawa, Canada.2007

Local/Regional
1. Oral direct acting antivirals and the incidence or recurrence of hepatocellular carcinoma. Research
    Seminar Series, Department of Family Medicine and Community Health. University of Massachusetts
    Medical School. June 15. 2018
2. Safety of novel anticoagulants vs warfarin- a case study using complementary study designs.
    Quantitative Health Sciences, University of Massachusetts Medical School, February 28, 2017
3. GLP-1-based therapies and risk of pancreatic adverse events. University of Maryland, Division of
    Endocrinology, Metabolism and Nutrition, Grand Rounds, Baltimore, Maryland. 2013
4. Thiazolidinediones and Patient-Oriented Outcomes in Type 2 Diabetes, GIM Grand Rounds. Johns
    Hopkins University School of Medicine. 2012
5. Patient-Centered Benefit and Risk Assessment. Center for Health Services and Outcomes Research.
    Johns Hopkins University 2012
6. Varenicline and cardiovascular and neuropsychiatric adverse events: Do benefits outweigh risks? Welch
    Center Grand Rounds. Johns Hopkins University. 2011
7. The new wave, HIV, Human Rights and Men who have Sex with Men in Nepal. Johns Hopkins
    Bloomberg School of Public Health, 2011.
8. Network Meta-analysis and Serious Adverse Events. Network Meta-Analysis Methods Workshop. Johns
    Hopkins Bloomberg School of Public Health. 2010
9. Thiazolidinediones and Cardiovascular Outcomes in Type 2 Diabetes. Internal Medicine Grand Rounds.
    Wake Forest University School of Medicine, 2008
10. How Safe Are Our Drugs and How Do We Know? North Carolina ACP, Durham.2008
11. Clinico Pathologic Conference. Internal Medicine Grand Rounds. Wake Forest University School of
    Medicine, 2007
12. Globalization and Health Equity: An emerging Challenge for Academic Medicine. Internal Medicine
    Grand Rounds. Wake Forest University School of Medicine, 2007
13. Thiazolidinediones and Cardiovascular Disease: The Seduction of Common Sense. Epidemiology
    Seminar Series, Public Health Sciences. Wake Forest University 2007

Workshops and Precourses
1. ISPOR National Meeting, Next Generation Comparative Effectiveness Research- Are we getting
   organized to facilitate research for the individual patient? Washington, DC May 24, 2016 (workshop)
15




                                                PX053-0015
              Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 16 of 28
                                     Sonal Singh M.D., M.P.H, FACP
2. SGIM national meeting, developing high-quality search strategies for systematic reviews. 2010
3. SGIM national meeting, Systematic Review. 2009

     Peer reviewed original research publications (reverse chronological order)

Trainees *
1. Min JY, Grijalva CG, Morrow JA, Whitmore CC, Hawley RE, Singh S, Swain RS, Griffin MR. A
    Comparison of Two Algorithms to Identify Sudden Cardiac Deaths in Computerized Database.
    Pharmacoepidemiol Drug Saf. 2019 Aug 7. doi: 10.1002/pds.4845. [Epub ahead of print]
2. Singh S, Mazor KM, Fisher K. Positive deviance approaches to improving vaccination coverage rates
    within health care systems: a systematic review. J. Comp. Eff. Res. 8(14), DOI: 10.2217/cer-2019-0056
    (2019).
3. Pradhan R, *Nautiyal A, Singh S. Diagnosis of immune checkpoint inhibitor-associated myocarditis: A
    systematic review. International Journal of Cardiology. Published online July 11 2019 https://doi.org/
    10.1016/j.ijcard.2019.07.025
4. Singh S, Nautiyal A, Belk K. Real world outcomes associated with Idarucizumab: Population based
    retrospective cohort study. Am J Cardiovasc Drugs (2019). https://doi.org/10.1007/s40256-019-00360-6
5. Singh S, Fouayzi H, Anzuoni K, Goldman L, Min JY, Griffin M, Grijalva CG, Morrow JA, Whitmore
    C, Leonard CE, Selvan M, Nair V, Zhou Y, Toh S, Petrone A, Williams J, Fazio-Eynullayeva E, Swain
    R, Cole DT, Andrade S. Diagnostic algorithms for cardiovascular death in administrative claims
    databases. A systematic review. Drug Safety 2019 Apr;42(4):515-527
6. Singh S, Zeiman S, Alan Go, Fortmann S, Wenger N, Fleg JL, Radziszewska B, Stone NJ, Zoungas S,
    Gurwitz J. Statins for Primary Prevention in Older Adults – Moving toward Evidence-Based Decision-
    Making. J Am Geriatr Soc. 2018 Nov;66(11):2188-2196.
7. Moore A, Harnden A, Grant CC, Patel S, Irwin RS; CHEST Expert Cough Panel. Clinically
    Diagnosing Pertussis-associated Cough in Adults and Children: Chest Guideline and Expert Panel
    Report. Chest. 2018 Oct 12. pii: S0012-3692(18)32575-3. doi: 10.1016/j.chest.2018.09.027. [Epub ahead
    of print] PubMed PMID: 30321509.
8. Hill AT, Gold PM, El Solh AA, Metlay JP, Ireland B, Irwin RS; CHEST Expert Cough Panel. Adult
    Outpatients with Acute Cough Due to Suspected Pneumonia or Influenza: CHEST Guideline and Expert
    Panel Report. Chest. 2018 Oct 6. pii: S0012-3692(18)32499-1. doi: 10.1016/j.chest.2018.09.016. [Epub
    ahead of print] PubMed PMID: 30296418.
9. Tisminetzky M, Nguyen HL, Gurwitz J, McManus D, Gore J, Singh S, Yarzebski J, Goldberg RJ.
    Magnitude and impact of multiple chronic conditions with advancing age in older adults hospitalized
    with acute myocardial infarction. International Journal of Cardiology. 2018 Dec 1;272:341-345.
10. Chang HY, Singh S, Mansour O, Baksh S, Alexander GC. Association Between Sodium-Glucose
    Cotransporter-2 (SLGT-2) Inhibitors and Lower Extremity Amputation: A Retrospective Cohort Study.
    JAMA Intern Med. 2018 Sep 1;178(9):1190-1198.
11. Birring SS, Kavanagh JE, Irwin RS, Keogh K, Lim KG, Ryu JH; CHEST Expert Cough Panel.
    Treatment of Interstitial Lung Disease Associated Cough: CHEST Guideline and Expert Panel Report.
    Chest. 2018 Oct;154(4):904-917
12. Singh S, Nautiyal A, Loke YK. Oral Direct-acting antivirals and the incidence or recurrence of
    hepatocellular carcinoma: a systematic review and meta-analysis. Frontline Gastroenterology 2018
    Oct;9(4):262-270.


16




                                                PX053-0016
              Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 17 of 28
                                       Sonal Singh M.D., M.P.H, FACP
13. Chang AB, Oppenheimer JJ, Rubin BK, Weinberger M, Irwin RS; CHEST Expert Cough Panel.
    Chronic Cough Related to Acute Viral Bronchiolitis in Children. Chest. 2018 Apr 26. pii: S0012-
    3692(18)30632-9. doi: 10.1016/j.chest.2018.04.019. [Epub ahead of print]
14. Haar RJ, Risko CB, Singh S, Rayes D, Albaik A, Alnajar M, et al. Determining the scope of attacks on
    health in four governorates of Syria in 2016: Results of a field surveillance program. PLoS Med 2018
    15(4): e1002559. https://doi. org/10.1371/journal.pmed.1002559
15. Pradhan R, * Singh S. Comparison of data on Serious Adverse Events and Mortality in
    ClinicalTrials.gov corresponding journal articles and medical reviews: A cross-sectional analysis. Drug
    Safety. 2018 Sep;41(9):849-857
16. Wu CH, Tu ST, Chang YF, Chan DC, Chien JT, Lin CH, Singh S, Dasari M, Chen JF, Tsai KS. Fracture
    liaison services improve outcomes of patients with osteoporosis-related fractures: A systematic literature
    review and meta-analysis. Bone. 2018 Jun; 111:92-100.
17. Field SK, Escalante P, Fisher DA, Ireland B, Irwin RS; CHEST Expert Cough Panel. Cough Due to
    TB and Other Chronic Infections: CHEST Guideline and Expert Panel Report. Chest. 2018
    Feb;153(2):467-497.
18. Erkskine NA, *Tran H, Levin LL, Ulbricht CM, Fingeroth JD, Kiefe CI, Goldberg RJ, Singh S. A
    systematic review and meta-analysis on herpes zoster and the risk of cardiac and cerebrovascular events.
    PLoS One 2017 Jul 27;12(7): e0181565
19. Singh S. Nautiyal A. Aortic dissection and aortic aneurysms associated with fluoroquinolones: a
    systematic review and meta-analysis of observational studies. American Journal of Medicine
    2017;130(12):1449-1457
20. Marimuthu S, Iyer G, * Segal JB, Singh S. Patient-relevant outcomes associated with generic
    tamsulosin, levothyroxine, and amphetamine in the FAERS: A pilot study. J Comp Eff
    Res. 2017;6(5):437-447.
21. Iyer G, *Marimuthu S, *Segal JB, Singh S. An algorithm to identify generic drugs in the FDA Adverse
    Event Reporting System. Drug Safety 2017 2;40(9):799-808.
22. Tang W, *Chang HY, *Zhou M, * Singh S. Risk of gastrointestinal bleeding among dabigatran users-a
    self-controlled case series analysis. Sci Rep 2017 Jan 20; 7:40120. doi: 10.1038/srep40120.
23. Onasanya O, Iyer G, * Lucas E, Lin D, Singh S, Alexander GC. Association between exogenous
    testosterone and cardiovascular events: an overview of systematic reviews. Lancet Diabetes Endocrinol.
    2016 ;4(11):943-956
24. Singh S, Wright EE, Kwan AY, Thompson JC, Syed IA, Korol EE, Waser NA, Yu MB, Juneja R.
    Glucagon-like peptide-1 receptor agonists compared with basal insulins for the treatment of type 2
    diabetes mellitus: a systematic review and meta-analysis. Diabetes Obes Metab. 2017;19(2):228-238
25. Alexander GC, Iyer G, Lucas E, Lin D, Singh S. Cardiovascular risks of exogenous testosterone among
    men. Am J Med. 2017 ;130(3):293-305
26. Houston KT, Shrestha A, Kafle HM, Singh S, Mullany L, Thapa L, Surkan PJ 1. Social isolation and
    health in widowhood: A qualitative study of Nepali widows' experiences. Health Care Women Int. 2016
    ;37(12):1277-1288
27. Zorzela, L., Loke, Y.K., Ioannidis, J.P., Golder, S., Santaguida, P., Altman, D.G., Moher, D., Vohra, S.,
    Boon, H., Clark, J., Derry, S., Gallivan, J., Gardiner, P., Gøtzsche, P., Loder, E., Napoli, M., Pilkington,
    K., Shekelle, P., Singh S, Witt, C., Lasserson, T., Wu, T., Shamseer, L., Mulrow, C. PRISMA harms
    checklist: improving harms reporting in systematic reviews. BMJ 2016;352: i157.
28. Fain KM, Yu T, Li T, Boyd CM, Singh S, Puhan MA, Evidence Selection for a Prescription Drug’s
    Benefit-Harm Assessment: Challenges and Recommendations, JCE 2016 Jun;74:151-7
17




                                                  PX053-0017
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 18 of 28
                                     Sonal Singh M.D., M.P.H, FACP
29. Vu A, Wirtz A, Pham K, Singh S, Rubenstein L, Glass N, Perrin N. Psychometric properties and
    reliability of the Assessment Screen to Identify Survivors Toolkit for Gender Based Violence (ASIST-
    GBV): results from humanitarian settings in Ethiopia and Colombia. Confl Health. 2016 Feb 9; 10:1.
30. Wirtz, AL, Glass N, Pham K, Perrin N, Rubenstein LS, Singh S, Vu A. Comprehensive development
    and testing of the ASIST-GBV, a screening tool for responding to gender-based violence among women
    in humanitarian settings. Conflict and Health 201610:7 DOI: 10.1186/s13031-016-0071-z
31. Hayman KG, *Sharma D, Wardlow RD II, Singh S. Burden of cardiovascular morbidity and mortality
    following humanitarian emergencies: a systematic literature review. Prehosp Disaster Med.
    2015;30(1):1-9.
32. Chang HY, *Zhou M, * Tang W, * Alexander GC, Singh S. Risk of gastrointestinal bleeding associated
    with oral anticoagulants: population based retrospective cohort study. BMJ. 2015;350:h1585 (editorial
    by Mary S Vaughn).
33. Abraham NS, Singh S, Alexander GC, Heien H, Haas LR, Crown W, Shah ND. Comparative risk of
    gastrointestinal bleeding with dabigatran, rivaroxaban, and warfarin: population-based cohort study.
    BMJ. 2015;350:h1857.
34. Chang HY, Hsieh CF, Singh S, Tang W, Chiang YT, Huang WF. Anti-diabetic therapies and the risk of
    acute pancreatitis: a nationwide retrospective cohort study from Taiwan. Pharmacoepidemiol Drug Saf.
    2015 Jun;24(6):567-75
35. Maruthur NM, Joy SM, Dolan JG, Shihab HM, Singh S. Use of the Analytic Hierarchy Process for
    medication decision-making in type 2 diabetes. PloS One. 2015 ;10(5): e0126625.
36. Breaux-Shropshire TL, * Judd E, Vucovich L, Shropshire TS, Singh S. Does home blood pressure
    monitoring improve patient outcomes? A systematic review comparing home and ambulatory blood
    pressure monitoring on blood pressure control and patient outcomes. Integrated Blood Pressure Control
    2015 3; 8:43-9.
37. Zhou M, *Chang HY, Segal JB, Alexander GC, Singh S. Adherence to a novel oral anticoagulant among
    patients with atrial fibrillation. J Manag Care Spec Pharm. 2015; 21(11):1054-62.
38. Puhan MA, Yu T, Stegeman I, Varadhan R, Singh S, Boyd CM. Benefit-Harm Analysis and Charts for
    Individualized and Preference-Sensitive Prevention - The example of low dose aspirin for primary
    prevention of cardiovascular disease and cancer. BMC Med. 2015; 13:250.
39. Mayo-Wilson E, Hutfless S, Li T, Gresham G, Fusco N, Ehmsen J, Heyward J, Vedula S, Lock D,
    Haythornthwaite J, Payne JL, Cowley T, Tolbert E, Rosman L, Twose C, Stuart EA, Hong H, Doshi P,
    Suarez-Cuervo C, Singh S, Dickersin K.Integrating multiple data sources (MUDS) for meta-analysis to
    improve patient-centered outcomes research: a protocol for a systematic review. Syst Rev 2015; 4(1).
40. Morton MJ, DeAugustinis ML, Velasquez CA, Singh S, Kelen GD. Developments in Surge Research
    Priorities: A Systematic Review of the Literature Following the Academic Emergency Medicine
    Consensus Conference, 2007-2015. Acad Emerg Med. 2015 ;22(11):1235-52.
41. *Shihab HM, Akande T, Armstrong K, Singh S, Loke YK. Risk of pancreatic adverse events associated
    with the use of glucagon-like peptide-1 receptor agonist and dipeptidyl peptidase-4 inhibitor drugs: A
    systematic review and meta-analysis of randomized trials. World J Meta-Anal 2015; 3(6): 254-283
42. Haut ER, Garcia LJ, Shihab HM, Brotman DJ, Stevens KA, Sharma R, Chelladurai Y, Akande TO,
    Shermock KM, Kebede S, Segal JB, Singh S. The Effectiveness of Prophylactic Inferior Vena Cava
    Filters in Trauma Patients: A Systematic Review and Meta-analysis. JAMA Surg 2014; 149(2):194-202
43. Singh S, Ambrosio M, Semini I, Tawil O, Saleem M, Imran M, Beyrer C. Revitalizing the HIV response
    in Pakistan: a systematic review and policy implications. Int J Drug Policy 2014;25(1):26-33.


18




                                                PX053-0018
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 19 of 28
                                      Sonal Singh M.D., M.P.H, FACP
44. Turner LW, Nartey D, Stafford RS, Singh S, Alexander GC. Ambulatory Treatment of Type 2 Diabetes
    Mellitus in the United States, 1997-2012. Diabetes Care. 2014;37(4):985-92
45. Yu T, Fain K, Boyd C, Varadhan R, Weiss CO, Li T, Singh S, Puhan MA. Benefits and harms of
    roflumilast in moderate to severe COPD. Thorax 2014; 69:616-22
46. Turner RM, Kwok CS, Chen-Turner C, Maduakor CA, Singh S, Loke YK. Thiazolidinediones and
    associated risk of Bladder Cancer: a Systematic Review and Meta-analysis. Br J Clin Pharmacol. 2014
    78(2):258-7
47. Goyal M, Singh S, Sibinga E, Gould NF, Rowland-Seymour A, Sharma R, Berger Z, Sleicher D, Maron
    D, Shihab HM, Ranasinghe PD, Linn S, Bass EB, Haythornthwaite JA. Meditation Programs for
    Psychological Stress and Well-being: A Systematic Review and Meta-analysis. JAMA Intern Med. 2014
    174(3):357-68 (editorial by Gorroll. Moving towards Evidence Based Complementary Care)
48. Vu A, Adam A, Wirtz A, Pham K, Rubenstein L, Glass N, Beyrer C, Singh S. The Prevalence of Sexual
    Violence among Female Refugees in Complex Humanitarian Emergencies: a Systematic Review and
    Meta-analysis. PLOS Currents Disasters. 2014 Mar 18. Edition 1.
49. Wirtz AL, Pham K, Glass N, Loochkartt S, Kidane T, Cuspoca D, Rubenstein LS, Singh S, Vu A.
    Gender-based violence in conflict and displacement: qualitative findings from displaced women in
    Colombia. Confl Health. 2014; 8:10.
50. *Haar RJ, Footer KH, Singh S, Sherman SG, Branchini C, Sclar J, Clouse E, Rubenstein LS.
    Measurement of attacks and interferences with health care in conflict: validation of an incident-reporting
    tool for attacks on and interferences with health care in eastern Burma. Conflict and Health. 2014, 8:23.
51. Cavallazzi R, El-Kersh K, Abu-Atherah E, Singh S, Loke YK, Wiemken T, Ramirez J. Midregional
    proadrenomedullin for prognosis in community-acquired pneumonia: A systematic review. Respir Med.
    2014 ;108(11):1569-1580.
52. Dorsey ER, Brocht AFD, Nichols PE, Darwin KC, Anderson KE, Beck CA, Singh S, Biglan KM,
    Shoulson I. Depressed mood and suicidality in individuals exposed to tetrabenazine in a large
    Huntington disease observational study. Journal of Huntington's Disease 2013; 2(4): 509-515.
53. Ter Riet G, Chesley P, Gross AG, Siebeling L, Muggensturm P, Heller N, Umbehr M, Vollenweider D,
    Yu T, Akl EA, Brewster L, Dekkers OM, Mühlhauser I, Richter B, Singh S, Goodman S, Puhan MA.
    All That Glitters Isn't Gold: A Survey on Acknowledgment of Limitations in Biomedical Studies. PLoS
    One 2013 ;8(11): e73623.
54. Wirtz AL, Glass N, Pham K, Rubenstein LS, Singh S, Vu A. Development of a screening tool to identify
    female survivors of gender-based violence in humanitarian settings: qualitative evidence from research
    among refugees in Ethiopia. Conflict and Health 2013, 7:13.
55. Loke YK, Ho R, Smith M, Wong O, Sandhu M, Sage W, Singh S. Systematic review evaluating
    cardiovascular events of the 5-alpha reductase inhibitor - Dutasteride. J Clin Pharm Ther 2013
    38(5):405-15
56. Grosse Y, Loomis D, Lauby-Secretan B, El Ghissassi F, Bouvard V, Benbrahim-Tallaa L, Guha N, Baan
    R, Mattock H, Straif K; International Agency for Research on Cancer Monograph Working Group.
    Collaborators: Stewart BW, Biggar RJ, Lachenmeier DW, Singh S, Tsuda H, Baguley B, Marques MM,
    Tseng CH, Knight TL, Beland FA, Betz JM, Carcache de Blanco EJ, Cunningham ML, Dunnick JK,
    Guo L, Jameson CW, Karagas M, Lunn RM, McCormick DL, Witt KL, Zhou S. Carcinogenicity of
    some drugs and herbal products. Lancet Oncol. 2013; 14(9):807-8.
57. Maruthur NM, Joy S, Dolan J, Segal JB, Shihab HM, Singh S. Systematic assessment of benefits and
    risks: study protocol for a multicriteria decision analysis using the Analytic Hierarchy Process for
    comparative effectiveness research. F1000 Research. 2013 Jul 24; 2:160
19




                                                 PX053-0019
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 20 of 28
                                     Sonal Singh M.D., M.P.H, FACP
58. Loke YK, Singh S. Risk of acute urinary retention associated with inhaled anticholinergics in patients
    with chronic obstructive lung disease: systematic review. Therapeutic Advances in Drug Safety 2013, 4:
    19-26.
59. Singh S, Chang HY, Richards TM, Weiner JP, Clark JM, Segal JB. Glucagonlike Peptide 1-Based
    Therapies and Risk of Hospitalization for Acute Pancreatitis in Type 2 Diabetes Mellitus: A Population-
    Based Matched Case-Control Study. JAMA Intern Med 2013 28; 173:1843-4. (editorial by Peter Butler
    in JAMA Internal Medicine and Edwin Gale in the BMJ)
60. Singh S, Chang HY, Richards TM, Weiner JP, Clark JM, Segal JB. Thiazolidinedione use and risk of
    hospitalization for pneumonia in Type 2 Diabetes Mellitus: A Population-Based Matched Case-Control
    Study. F1000Research 2013 2:145.
61. Brotman DJ, Shihab HM, Prakasa KR, Kebede S, Haut ER, Sharma R, Shermock K, Chelladurai C,
    Singh S, Segal JB. Pharmacological and Mechanical Strategies for Preventing Venous
    Thromboembolism after Bariatric Surgery: A Systematic Review and Meta-analysis. JAMA Surg 2013
    148(7):675-86.
62. Kebede S, Prakasa KR, Shermock K, Shihab HM, Brotman DJ, Sharma R, Chelladurai Y, Haut ER,
    Singh S, Segal JB. A systematic review of venous thromboembolism in patients with renal insufficiency,
    obesity, or on antiplatelet agents. J Hosp Med 2013 ;8(7):394-401.
63. *Chelladurai Y, Stevens KA, Haut ER, Brotman DJ, Sharma S, Shermock KM, Kebede S, Singh S,
    Segal JB. Venous thromboembolism in patients with traumatic brain injury: a systematic review.
    F1000Research 2013. May 29; 2:132.
64. Singh S, Loke YK, Enright P, Furberg CD. The pro-arrhythmic and pro-ischaemic effects of inhaled
    anticholinergics. Thorax 2013 68: 114-116.
65. Denizard-Thompson NR, Singh S, Stevens SR, Miller DP, Wofford JL. IPod™ technology for teaching
    patients about anticoagulation: a pilot study of mobile computer-assisted patient education. Prim Health
    Care Res Dev 2012 13: 42-7.
66. Treadwell JR, Singh S, Talati R, McPheeters ML, Reston JT. A Framework for “Best Evidence”
    Approaches in Systematic Reviews. J Clin Epidemiol 2012; 65: 1159-62.
67. Moore T, Glenmullen J, Maltsberger JT, Furberg CD, Singh S. Suicidal Behavior and Depression in
    Smoking Cessation Treatments. PLOS One 2011; 6: e27016.
68. Kwok CS, Yeong JK, Turner RM, Cavallazzi R, Singh S, Loke YK. Statins and associated risk of
    pneumonia: a systematic review and meta-analysis of observational studies. Eur J Clin Pharmacol 2012;
    68(5): 747-55.
69. Moore T, Singh S, Furberg CD. The FDA and New Safety Warnings. Archives of Internal Medicine
    2012 172:78-80.
70. Kwok CS, Arthur AK, Anibueze CI, Singh S, Cavallazzi R, Loke YK. Risk of Clostridium difficile
    Infection with Acid Suppressing Drugs and Antibiotics: Meta-Analysis. Am J Gastroenterol 2012;
    107:1011-9 (with an editorial by Leontadis, Miller and Howden. How much do PPIs contribute to C
    difficile infection)
71. Singh S, Pant SB, Dhakal S, Pokhrel S, Mullany LC. Human Rights Violations among Sexual and
    Gender Minorities in Kathmandu, Nepal: A qualitative investigation. BMC International Health and
    Human Rights 2012, 12:7
72. Singh S, Chang SM, Matchar DB, Bass EB. Chapter 7. Grading a body of evidence on diagnostic tests. J
    Gen Intern Med. 2012; 27: S47-55.



20




                                                PX053-0020
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 21 of 28
                                     Sonal Singh M.D., M.P.H, FACP
73. Treadwell JR, Uhl S, Tipton K, Shamliyan T, Vishwanathan M, Berkman ND, Sun X, Coleman CI,
    Elshaug AG, Singh S, Wang SY, Ramakrishnan R. Assessing equivalence and noninferiority. J Clin
    Epidemiol 2012; 65: 1144-9.
74. Singh S, Loke YK. Drug Safety Assessment in Clinical Trials: Methodologic Challenges and
    Opportunities. Trials 2012, 13: 138.
75. Puhan M, Singh S, Varadhan R, Weiss C, Boyd CM. Methods for Benefit and Harm Assessment in
    Systematic Reviews. BMC Medical Research and Methodology 2012, 12: 173.
76. Mills EJ, Wu P, Chong G, Ghement I, Singh S, et al. Efficacy and safety of statin treatment for
    cardiovascular disease: a network meta-analysis of 170,255 patients from 76 randomized trials. Q J Med
    2011; 104: 109-24.
77. Singh S, Loke YK, Furberg CD. Long-term use of thiazolidinediones and the associated risk of
    pneumonia or lower respiratory tract infection: Systematic review and meta-analysis. Thorax 2011; 66:
    383-388.
78. Bennett WL, Maruthur NM, Singh S, et al. Comparative effectiveness and safety of medications for
    Type 2 Diabetes: An update including new drugs and two drug combinations. Annals of Internal
    Medicine 2011; 154: 602-13. Copublished with linked AHRQ report:
79. Loke YK, Kwok CS, Singh S. Comparative Cardiovascular Effects of Thiazolidinediones: A systematic
    review and meta-analysis of observational studies. BMJ 2011; 342: d1309.
80. Loke YK, Cavallazi R, Singh S. Risk of fractures with inhaled corticosteroids in COPD: systematic
    review and meta-analysis of randomized controlled trials and observational studies. Thorax 2011; 66:
    699-708.
81. Miller DP Jr, Spangler JG, Case LD, Goff DC Jr, Singh S, Pignone M. Effectiveness of a Web-Based
    Colorectal Cancer Screening Patient Decision Aid: A Randomized Controlled Trial in a Mixed Literacy
    Population. Am J Prev Med 2011; 40: 608-15.
82. Li T, Puhan MA, Vedula SS, Singh S, et al. Network meta-analysis-highly attractive but more
    methodological research is needed. BMC Medicine 2011; 9: 79.
83. Singh S, Loke YK, Enright P, Furberg CD. Mortality Associated with Tiotropium Respimat® in Patients
    with Chronic Obstructive Pulmonary Disease- A Systematic Review and Meta-Analysis of Randomized
    Controlled Trials. BMJ 2011; 342: d3215. (with an editorial by Chris Cates Safety of Tiotropium)
84. Singh S, Loke YK, Spangler JG, Furberg CD. Risk of serious adverse cardiovascular events with
    Varenicline: A Systematic Review and Meta-Analysis of Randomized Controlled Trials. CMAJ 2011;
    1831359-66. (with an editorial by JT Hays. Varenicline for smoking cessation. Is it a heartbreaker?)
85. Loke YK, Kwok CS, Singh S. Risk of myocardial infarction and cardiovascular death associated with
    inhaled corticosteroids in COPD: a systematic review and meta-analysis. Eur Respir J 2010; 35: 1003-
    1021.
86. Navaneethan S, Singh S, Appasamy S, et al. Sodium bicarbonate therapy for prevention of contrast-
    induced nephropathy- A systematic review and meta-analysis. AJKD 2009; 53: 617-627.
87. Loke YK, Singh S, Furberg CD. Long-term use of thiazolidinediones and fractures in type 2 diabetes:
    Systematic Review. CMAJ 2009; 180: 32-39. (with an editorial by Lipscombe. Thiazolidinediones: Do
    harms outweigh benefits?)
88. Singh S, Amin A, * Loke YK. Long-term use of inhaled corticosteroids and risk of pneumonia in
    COPD: A meta-analysis. Archives of Internal Medicine 2009; 169: 219-229.
89. Attanayake V, Mckay R, Joffres M, Singh S, Burkle Jr F, Mills E. Prevalence of mental disorders
    among children exposed to war: a systematic review of 7920 children. Medicine Conflict and Survival
    2009; 25: 4-19.
21




                                                PX053-0021
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 22 of 28
                                     Sonal Singh M.D., M.P.H, FACP
90. Loke YK, Jeevanantham V*, Singh S. Bisphosphonates and atrial fibrillation: systematic review and
    meta-analysis. Drug Safety 2009; 32: 219-228.
91. Boyd M, Watkins F, Singh S, Haponik E, Chatterjee A, Conforti J, Chin Jr R. Prevalence of flexible
    bronchoscopic removal of foreign bodies in the advanced elderly. Age and Ageing 2009; 38: 396-400.
92. Loke YK, Trivedi A, Singh S. Meta-analysis: Gastrointestinal bleeding due to interaction between
    Selective Serotonin Reuptake Inhibitors and Non-Steroidal Anti-inflammatory drug. Alimentary
    Pharmacol Ther 2008; 27: 31-40.
93. Mills E, Singh S, Roach B, Chong S. Prevalence of mental disorders and torture among Bhutanese
    refugees in Nepal: A systematic review and its policy implications. Medicine, Conflict and Survival
    2008; 24: 5-16.
94. Chaukiyal P, Nautiyal A, Radhakrishnan S, Singh S, Navaneethan S. Thromboprophylaxis in cancer
    patients with central venous catheters: A systematic review and meta-analysis. Thromb Haemost 2008;
    99: 38-43.
95. Wofford JL, Wells M, Singh S. Best Strategies for Patient Education Regarding Anticoagulation with
    Warfarin: A systematic review. BMC Health Services Research 2008; 8: 40.
96. Navaneethan SD, Adoulat S, Singh S. A systematic review of patient and health system characteristics
    associated with late referral in chronic kidney disease. BMC Nephrology 2008;9: 3.
97. Singh S, Loke YK. Furberg CD. Inhaled anticholinergics and the risk of major adverse cardiovascular
    events in patients with chronic obstructive pulmonary disease: A systematic review and meta-analysis.
    JAMA 2008; 300: 1439-1450. (CME Article in JAMA)
98. Mills EJ, Checchi F, Orbinski JJ, Schull MJ, Burkle Jr FM, Beyrer C, Cooper C, Hardy C, Singh S, et al.
    Users' guides to the medical literature: how to use an article about mortality in a humanitarian
    emergency. Confl Health 2008; 30: 9.
99. Singh S, Kumar A. Wernicke encephalopathy after bariatric surgery: A systematic review. Neurology
    2007; 68: 807-11.
100. Singh S, Sharma SP, Mills E, Poudel KC, Jimba M. Conflict Induced Internal Displacement in
    Nepal. Medicine Conflict and Survival 2007; 23: 103-110.
101. Singh S, Loke YK, Furberg CD. Thiazolidinediones and heart failure: A Teleo-Analysis. Diabetes
    Care 2007; 30: 2148-2153.
102. Beyrer C, Villar JC, Suwanvanichkij V, Singh S, Baral SD, Mills EJ. Neglected Diseases, Civil
    Conflicts and the Right to Health. Lancet 2007; 370: 619-627.
103. Singh S, Loke YK, Furberg CD. Long-term risk of cardiovascular events with rosiglitazone: A
    systematic review and meta-analysis. JAMA 2007; 298: 1189-1195. (with an editorial by DH Solomon
    and Winkelmeyer. Cardiovascular risk and the Thiazolidinediones déjà vu all over again?)
104. Mills EJ, Singh S. Health, Human Rights and the conduct of research within oppressed populations.
    Global Health. 2007; 3: 10.
105. Mills E Cooper C, Wu P, Rachlis B, Singh S, Guyatt GH. Randomized trials stopped early for harm
    in HIV/AIDS: A systematic survey. HIV Clinical trials; 2006; 7: 24-33.
106. Mills E, Singh S, Wilson K et al. The Challenges of involving traditional healers in HIV/AIDS care.
    Int J STD & AIDS 2006; 17: 360-363.
107. Singh S, Bøhler E, Dahal K, Mills E. The state of child health and human rights in Nepal. PloS Med
    2006 3; 7: e203
108. Mills EJ, Singh S, Zwi A, Nelson B, Nachega JB. The impact of conflict on HIV/AIDS in Africa. Int
    J STD AIDS 2006; 17: 713-717.


22




                                                PX053-0022
            Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 23 of 28
                                    Sonal Singh M.D., M.P.H, FACP
109. Mills E, Nixon S, Singh S, Dolma S, Nayyar A, Kapoor S. Enrolling women into HIV vaccine trials:
   An ethical imperative but a logistical challenge. PloS Med 2006: 3: e94.
110. Dolma S, Singh S, Lohfield L, Orbinski J, Mills E. Dangerous Journey: Documenting the
   Experience of Tibetan Refugees. AJPH 2006; 96: 2061-2064.
111. Wofford JL, Singh S. Exploring the Educational Value of Clinical Vignettes from the SGIM
   National Meeting in the Internal Medicine Clerkship: A Pilot Study. JGIM 2006; 21: 1195-1197.
112. Navaneethan SD, Singh S. A systematic review of barriers in access to renal transplantation among
   African Americans in the United States. Clin Transplant 2006; 20: 769-775.
113. Mills E, Nachega JB, Buchan I, Attaran A, Orbinski J, Singh S et al. Adherence to Antiretroviral
   therapy in Africa versus North America: A comparative meta-analysis. JAMA 2006; 296: 679-690.
114. Mills E, Nachega JB, Bangsberg D, Singh S, Rachlis B, Wu P, et al. Adherence to antiretroviral
   therapy: a systematic review and meta-analysis examining developed and developing nation patient-
   reported barriers and facilitators. PLoS Med 2006; 3: e438.
115. Singh S, Loke YK. Statins and pancreatitis: A systematic review of observational studies and
   spontaneous case reports. Drug Saf 2006; 29: 1123-32.
116. Singh S, Mills E, Dahal K. Nepal’s war on Human Rights: A summit higher than Everest. Int J
   Equity Health. 2005; 4: 9.
117. Singh S, Mills E. Honeyman SW, Suvedi BK, Pant NP. HIV in Nepal: Is the conflict fueling the
   epidemic? PLoS Med. 2005; 2: e 216.
118. Mills EJ, Rachlis B, Wu P, Wong E, Heise L Wilson K, Singh S. Media reporting of Tenofovir trials
   in Cambodia and Cameroon. BMC International Health and Human Rights 2005; 5: 6.
119. Mills E, Singh S, Holtz T, Santa-Barbara J, Chase R, and Orbinski J. Prevalence of serious mental
   disorders among Tibetan refugees: A systematic review. BMC International Health and Human Rights
   2005; 5: 7.
120. Singh S, Dolan JG, Centor RM. Optimal clinical management of Sore throat: A multi-criteria
   decision analysis. BMC Medical Decision-Making 2005:6; 14.



Accepted
None
Books and monographs
1. Singh S, Fouyazi H, Anzuoni K, Goldman L, Min JY, Griffin M, Grijalva CG, Morrow JA, Whitmore
   C, Leonard CE, Selvan M, Nair V, Zhou Y, Toh S, Petrone A, Williams J, Fazio-Eynullayeva E, Swain
   R, Cole DT, Andrade S. Diagnostic algorithms for cardiovascular death in administrative claims
   databases. A systematic review 2018. Sentinel Report. Prepared for the Food and Drug Administration.
2. Some drugs and herbal products / IARC Working Group on the Evaluation of Carcinogenic Risks to
   Humans (2013: Lyon, France) (IARC monographs on the evaluation of carcinogenic risks to humans;
   volume 108). Published by the International Agency for Research on Cancer, 150 cours Albert Thomas,
   69372 Lyon Cedex 08, France ©International Agency for Research on Cancer, 2015 On-line publication,
   15 September 2015.
3. Maruthur NM, Joy S, Dolan J, Segal JB, Shihab HM, Singh S. Systematic assessment of benefits and
   risks: A multicriteria decision analysis using the Analytic Hierarchy Process for comparative
   effectiveness research. FDA report 2013
4. Beyrer C, Singh S, Ambrosio M, Semini I. Revitalizing the HIV response in Pakistan: a systematic
   review and policy recommendations. World Bank, 2012.
23




                                              PX053-0023
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 24 of 28
                                      Sonal Singh M.D., M.P.H, FACP
5. Beyrer C, Singh S, Sudarshi D. Neglected tropical diseases, conflict and the right to health: A2, pgs 132-
    155 in The Causes and Impacts of Neglected Tropical and Zoonotic Diseases: Opportunities for
    Integrated Intervention Strategies: Workshop Summary. Editors Eileen R. Choffnes and David A.
    Relman, Rapporteurs; Forum on Microbial Threats; Institute of Medicine ISBN 978-0-309.
6. Goyal M, Singh S, Sibinga EMS, Gould NF, Rowland-Seymour A, Sharma R, Berger Z, Sleicher D,
    Maron DD, Shihab HM, Ranasinghe PD, Linn S, Bass EB, Haythornthwaite JA. Meditation Programs
    for Psychological Stress and Well-being: Comparative Effectiveness Review No. 124 (Prepared by The
    Johns Hopkins University Evidence-based Practice Center, under Contract No. 290-2007-100061-1.)
    AHRQ Publication No. 13 (14)-EHC116-EF. Rockville, MD: Agency for Healthcare Research and
    Quality. January 2014
7. Singh S, Haut ER, Brotman DJ, Sharma R, Chelladurai Y, Shermock KM, Kebede S, Stevens KA,
    Prakasa KR, Shihab HM, Akande TO, Zeidan AM, Garcia LJ, Segal JB. Comparative Effectiveness of
    Pharmacologic and Mechanical Prophylaxis of Venous Thromboembolism Among Special Populations.
    Comparative Effectiveness Review No. 116. (Prepared by The Johns Hopkins University Evidence-
    based Practice Center, under Contract No. HHSA 290 2007 10061 I). AHRQ Publication No. 13-
    EHC082-1 Rockville, MD: Agency for Healthcare Research and Quality. May 2013
8. Puhan MA, Singh S, Weiss CO, Varadhan R, Sharma R, Boyd CM. Evaluation of the Benefit and Harm
    of Aspirin for Primary Prevention of Cardiovascular Events: A Comparison of Quantitative Approaches.
    Methods Research Report. (Prepared by the Johns Hopkins University Evidence-based Practice Center
    under Contract No. 290-2007-10061-I). AHRQ Publication No. 12(14)-EHC149-EF. Rockville, MD:
    Agency for Healthcare Research and Quality; November 2013.
9. Boyd CM, Singh S, Varadhan R, Weiss CO, Sharma R, Bass EB, Puhan MA. Methods for Benefit and
    Harm Assessment in Systematic Reviews. Methods Research Report. (Prepared by the Johns Hopkins
    University Evidence-based Practice Center under Contract No. 290-2007-10061-I). AHRQ Publication
    No. 12(13)-EHC150-EF. Rockville, MD: Agency for Healthcare Research and Quality; November 2012.
10. Treadwell JR, Singh S, Talati R, McPheeters ML, Reston JT. A Framework for "Best Evidence"
    Approaches in Systematic Reviews [Internet]. Rockville (MD): Agency for Healthcare Research and
    Quality (US); 2011 Jun. Report No: 11-EHC046-EF. AHRQ Methods for Effective Health Care.
11. Treadwell J, Uhl S, Tipton K, Singh S, Santaguida L, Sun X, Berkman N, Viswanathan M, Coleman C,
    Shamliyan T, Wang S, Ramakrishnan R, Elshaug A. Assessing Equivalence and Noninferiority.
    Methods Research Report. (Prepared by the EPC Workgroup under Contract No. 290-2007-10063.)
    AHRQ Publication No. 12-EHC045-EF. Rockville, MD: Agency for Healthcare Research and Quality,
    June 2012.
12. Singh S, Chang SM, Matchar DB, Bass EB. Grading a body of evidence on medical tests. AHRQ
    Publication No 12-EHC079-EF. Chapter 7 of the Methods Guide for Medical Test Reviews. 2012
    (AHRQ Publication No 12-EHC017). Rockville, MD: Agency for Health Care Research and Quality;
    June 2012.
13. Bennett WL, Wilson LM, Bolen S, Maruthur N, Singh S, et al. Oral Diabetes Medications for Adults
    with Type 2 Diabetes. An Update. Comparative Effectiveness Review No. 27. (Prepared by Johns
    Hopkins Evidence-Based Practice Center under Contract No. XXX-XX-XXXX.) AHRQ Publication No. 11-
    EHC038. Rockville, MD: Agency for Healthcare Research and Quality, March 2011.
14. Khagendra Dahal* and Sonal Singh. “Primary Prevention-Acting on Human Rights in Nepal” in Peace
    Through Health; How health professionals can work for a less violent world” by Neil Arya & Joanna
    Santa Barbara. 187-188. @ 2008 Kumarian Press.


24




                                                 PX053-0024
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 25 of 28
                                     Sonal Singh M.D., M.P.H, FACP
Editorials and other scholarly material in peer reviewed journals
1. Singh S. Nautiyal A. Fluoroquinolones increase the risk of aortic aneurysms and aortic dissection?
    JACC 2018: 72 (12): 1379-81
2. Singh S. The safety of generic prescription drugs in the United States. Drug Safety 2018; 45 (4):325-
    328.
3. Singh S. Valproate use during pregnancy was linked to autism spectrum disorder and childhood autism
    in offspring. ACP Journal Club 2013; 159: JC13-4.
4. Singh S. Segal JB. Thiazolidinediones and macular edema: Comment on Thiazolidinediones and
    macular edema in type 2 diabetes. Archives of Internal Medicine. 2012. 172: 1011-3.
5. Singh S. Furberg CD. Inhaled anticholinergics for chronic obstructive pulmonary disease: comment on
    "inhaled anticholinergic drug therapy and the risk of acute urinary retention in chronic obstructive
    pulmonary disease." Archives of Internal Medicine 2011; 171: 920-2.
6. Singh S. Daily use of Aspirin reduces long-term risk of death due to some cancers. ACP Journal Club
    2011; 154: JC3-2.
7. Singh S, Furberg CD. Review: Calcium supplements increase risk of myocardial infarction. Evid Based
    Med 2010; 15: 181.
8. Singh S, Furberg CD. Thiazolidinediones and Cardiovascular Outcomes in Type 2 Diabetes. Heart
    2009; 95: 1-3.
9. Singh S. Clinical Research in Emerging Countries. Third Annual Marcus Evans Conference IDrugs
    2008; 11: 724-727.
10. Singh S, Trivedi A. Spontaneous reports as evidence of Adverse Drug Reactions. South Med J. 2008;
    101: 16.
11. Singh S, Orbinski J, Mills EJ. Conflict and Health: A paradigm shift in global health and human rights.
    Conflict and Health 2007, 1: 1.
12. Singh S. Nautiyal A. Secondary hypertension due to drugs and toxins: A challenge for research on harm.
    South Med J. 2007; 100: 665-666.
13. Singh S. Hydralazine-induced lupus. South Med J 2006; 99: 6-7.
14. Singh S. Amiodarone-induced alveolar hemorrhage South Med J 2006; 99: 329-30.
15. Singh S Angiotensin-converting enzyme inhibitor-induced acute pancreatitis: in search of the evidence.
    South Med J 2006; 99: 1327-1328.
16. Singh S. Wooltorton E. Increased mortality among elderly patients with dementia using atypical
    antipsychotics. CMAJ 2005 173; 3: 252.
17. Singh S. The Stone Circle. CMAJ 2005; 172: 522.
18. Singh S. Tears from the Land of Snow: Health and Human Rights in Tibet. Lancet 2004; 364: 1009.


Publication of Educational Materials
Peer-reviewed educational publications
1. Singh S. Type 2 diabetes pharmacoepidemiology update 2014: safety versus efficacy. Curr Diab Rep.
   2014; 14(12):563.
2. Chelladurai Y*, Singh S. Varenicline and cardiovascular events: a perspective review. Therapeutic
   Advances in Drug Safety 2014; 1-6: doi 10.1177/2042098614530421.
3. Beasley R, Singh S, Loke YK, Enright P, Furberg CD. Call for worldwide withdrawal of tiotropium
   Respimat mist inhaler. BMJ 2012; 345: e7390.


25




                                                PX053-0025
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 26 of 28
                                     Sonal Singh M.D., M.P.H, FACP
4. Loke YK, Singh S. Risks associated with tiotropium in chronic obstructive pulmonary disease: overview
    of the evidence to date. Therapeutic Advances in Drug Safety 2012; 3: 123–31
5. Cavalazzi R, Singh S. Inhaled corticosteroids in Chronic Obstructive Pulmonary Disease: How serious
    is the risk of pneumonia and should it impact use of ICS in COPD. Current Infectious Disease Reports.
    2011; 13: 296-301.
6. Lexchin J, Arya N, Singh S. Gardasil – The New HPV Vaccine: The Right Product, the Right Time? A
    Commentary. Healthcare Policy 2010; 5: 26-36.
7. Cavalazzi R, Singh S. Inhaled corticosteroids in Chronic Obstructive Pulmonary Disease: How serious
    is the risk of pneumonia and should it impact use of ICS in COPD. Current Infectious Disease Reports.
    2011; 13: 296-301.
8. Singh S, Loke YK. A critical analysis of the benefits and drawbacks of inhaled corticosteroids in chronic
    obstructive pulmonary disease. International Journal of COPD 2010; 5: 189-195.
9. Singh S, Loke YK. Risk of pneumonia associated with long-term use of inhaled corticosteroids in
    COPD: A critical review and update. Current Opinion in Pulmonary Medicine 2010; 16: 118-122
10. Mills EJ, Ford N, Singh S, Eyawo O. Providing Antiretroviral Care in Conflict Settings. Current
    HIV/AIDS Report 2009; 6: 201-9.
11. Singh S, Loke YK. Thiazolidinediones and cardiovascular disease- Balancing Benefit and Harm.
    Geriatrics and Aging 2008; 11: 29-35.
12. Orbinski J, Beyrer C, Singh S. Violations of human Rights: health practitioners as witnesses. The Lancet
    2007; 370: 698-704.
13. Singh S, Morrell P. What caused Buddha’s death? Ars Medica 2006; 79-84.
14. Mills EJ, Robinson J, Attaran A, Clarke M, Singh S, Upshur RE, Hermann KJ Jr, Yusuf S. Sharing
    evidence on humanitarian relief. BMJ 2005; 331: 1485-6.
15. Mills E, Singh S, Warren M, Orbinski J, Upshur RE. Designing research in vulnerable populations:
    lessons from HIV prevention trials that stopped early. BMJ 2005; 331: 1403-1406.
16. Singh S. Empathy: Lost or found in medical education? The Learning Curve MedGenMed 2005; 7: 3
17. Singh S. Impact of long-term political conflict on population health in Nepal. CMAJ 2004; 171: 1499-
    1501.

Peer reviewed Case Reports
1. *Chaukiyal P, Singh S, Woodlock T, Dolan JG, Bruner K. Intravascular large B cell lymphoma with
   multisystem involvement. Leuk Lymphoma 2006; 47: 1688-90.
2. Navaneethan SD, Kannan VS, Osowo A, Shrivastava R, Singh S. Concomitant intracranial aneurysm
   and carotid artery stenosis: A therapeutic dilemma. South Med J. 2006, 99: 757-8.
3. Singh S, Rajpal C, Nannapaneni S, Venkatesh S. Iopamidol myelography-induced seizures.
   MedGenMed 2005: 7: 11.
4. Nautiyal A, Singh S, Parmeswaran G, DiSalle M. Hepatic dysfunction in a patient with Plamodium
   vivax infection. Med Gen Med 2005: 7: 1.
5. Navaneethan SD, Singh S, Choudhry W. Nodular glomerulosclerosis in non-diabetic patients: Case
   report and literature review. J Nephrol 2005: 18: 613-615.
6. Nautiyal A, Singh S, DiSalle M, O’Sullivan J. Painful Horner syndrome as a silent harbinger of carotid
   dissection. PloS Med 2005; 80: 136-137.
7. Singh S, Nautiyal A, Dolan JG. Recurrent acute pancreatitis possibly induced by atorvastatin and
   rosuvastatin. Is statin-induced pancreatitis a class effect? JOP 2004; 5: 502-504.


26




                                                PX053-0026
            Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 27 of 28
                                    Sonal Singh M.D., M.P.H, FACP
8. Singh S, Srivastava R, Das V. Formulary Conversion Programs: The need for patient-specific risk
   assessment. MedGenMed 2004; 6: 28.

Correspondence

1. Singh S, Suchard MA. Pioglitazone Use and Risk of Bladder Cancer. JAMA. 2015 Dec 15;
    314(23):2567-8.
2. Singh S, Loke YK, Furberg CD. Outpatient management of severe COPD. NEJM 2010; 363: 493.
3. Singh S, Loke YK. Inhaled corticosteroids: a controversial add-on treatment in COPD. ERJ 2010; 36:1-
    1.
4. Singh S, Loke YK, Furberg CD. Tiotropium in Chronic Obstructive Pulmonary Disease NEJM 2009;
    360: 185-187.
5. Loke Y, Singh S. Inhaled Corticosteroids in Patients with Chronic Obstructive Pulmonary Disease.
    JAMA 2009; 301: 1432.
6. Toney JH, Fasick JI, Singh S, Beyrer C, Sullivan DJ Jr. Purposeful learning with drug repurposing.
    Science 2009; 325: 1339-40.
7. Serra A, Sechi G, Singh S, Kumar A. Wernicke encephalopathy after obesity surgery: a systematic
    review. Neurology 2007; 69: 615.
8. Singh S, Arya N, Mills E, Holtz T, Westberg G. Free medical students and doctors detained in Nepal.
    Lancet 2006; 367: 1730.
9. Singh S. Where next for China? Rising inequalities in health and wealth are greatest challenge. BMJ
    2006; 333: 499.
10. Mills E, Singh S, Orbinski J, Burrows D. The HIV/AIDS epidemic in Cambodia, The Lancet Infectious
    Diseases 2005; 5: 596-597.
11. Singh S. Nautiyal A. Neurological complications of bariatric surgery. Mayo Clinic Proceedings. 2005;
    80:134-137.
12. Singh S. Nepal’s war and conflict-sensitive development. PLOS Med. 2005:2(1): e19.
13. Singh S, Dolan JG. Diagnosis and treatment of Group A pharyngitis strep. Am Fam Physician.
    2005:71:1064.
14. Singh S. Drug-induced pancreatitis might be a class effect of statin drugs. JOP 2005; 6: 380.
15. Singh S. Special issue on South Asia: focus will be on Asia. BMJ 2004; 328: 288.
16. Singh S. Letter from the Himalayas. CMAJ 2004; 171:309-10.
17. Singh S. Post-traumatic stress in former Ugandan child soldiers. Lancet 2004; 63: 1648.
18. Singh S. Post-Immigrant Refugee Medicine: Children’s needs should not be seen in isolation. BMJ
    2004; 329: 742.
19. Singh S. Social and economic justice: the road to health. CMAJ 2004; 171: 1021.

Development of major curricular offerings.

2 credit Course for MD and MPH in comparative effectiveness research for the Johns Hopkins ICTR 2015-
2016




27




                                              PX053-0027
             Case 3:16-md-02691-RS Document 1003-3 Filed 11/05/19 Page 28 of 28
                                     Sonal Singh M.D., M.P.H, FACP


Sonal Singh MD, MPH, FACP received his MD from Patna Medical College India (1999). He completed
internal medicine residency training at Unity Health System, affiliate of Strong Memorial Hospital
Rochester, NY. He is a Diplomate of the American Board of Internal Medicine (2005-current) and an
elected Fellow of the American College of Physicians (2019-current)-the largest internal medicine
organization in the world. He obtained an MPH from Johns Hopkins Bloomberg School of Public Health
(2008) and completed subsequent research training at the Johns Hopkins Hospital (2012) as a Junior Faculty
Research Scholar supported by the National Institute of Health. He was the Associate Director for the
Center for Drug Safety and Effectiveness and core faculty Evidence Based Practice Center and the Center
for Public Health and Human Rights at Johns Hopkins University. He has taught and held faculty
appointments at Wake Forest University School of Medicine and Johns Hopkins University. He has received
numerous awards including the Senior Scholarship Award from the Unity Health System (2005), Tinsley R
Harrison Teaching Award for Education at Wake Forest University in 2007, Master Teacher Award at
Wake Forest University (2008), Mid-Atlantic Society of General Internal Medicine Clinician Investigator of
the Year Award ( 2010), the Bruce P Squires Award for the best research paper of the year from the
Canadian Medical Association Journal (2011). He conducts clinical research with a focus on evidence
synthesis, drug safety and shared decision making. Dr Singh has conducted research in several countries and
has published more than 150 academic manuscripts to advance research and clinical care, which have
received more than 13,000 citations. His research efforts have been supported by the NIH, FDA, Agency for
Health Care Research and Quality and the Patient Centered Outcome Institute and various private
foundations. His scholarly work has been published in Science, NEJM, Journal of the American Medical
Association, Annals of Internal Medicine, Lancet and the British Medical Journal, and featured in various
outlets including Nature Medicine, NYTIMES, CNN, Washington Post and the Wall Street Journal. He
currently serves on the editorial board of the Evidence Based Medicine Journal published by the BMJ, as a
panel member of the American College of Chest Physician guideline writing group, and American College
of Physicians Health Policy committee (Massachusetts chapter). He has served as a consultant to the World
Bank, World Health Organization International Agency for Research Cancer, the Agency for Health Care
Research and Quality, pharmaceutical sponsors, research firms and several non-governmental organizations.
He is also a practicing general internist with a passion for managing patients with complex medical
conditions.




28




                                                PX053-0028
